Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 21 January 2022 was received.  Claim 1 was amended.  Claim 4 was added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-3 are withdrawn, because independent claim 1 has been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hara et al. on claims 1 and 3 are withdrawn, because independent claim 1 has been amended.






Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20140070139A, machine translation).
Regarding claims 1 and 4, Kim discloses a non-aqueous electrolyte secondary battery [0008] comprising: an electrode current collector [0077]; an intermediate layer (microporous separator); and an electrode active material layer [0077, 0095], 
the intermediate layer being interposed between the electrode current collector and the electrode active material layer [0008, 0035, 0086, 0095], the intermediate layer containing a metal-covered microcapsule (coated with solid suspension agents including Al, Fe, Zn, Ni, etc.), the metal-covered microcapsule including a microcapsule and a metal film (coated with solid suspension agents) [0035, 0059], 
the microcapsule including a core and a shell (Fig 1a), the shell surrounding the core (Fig 1a), the core including a volatile material comprising a liquid (liquid hydrocarbon) having a boiling temperature in a range of from 70°C to 135°C (hexane, heptane, isooctane, etc.) [0055] the shell including a thermoplastic resin material (ethylene-based polymer shell) [0008, 0043], the metal film covering at least part of an outer surface of the shell of the microcapsule (coated with solid suspension agents including Al, Fe, Zn, Ni, etc.) [0035, 0059].  

    PNG
    media_image1.png
    303
    256
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Hara et al. as applied to claim 1 and further in view of Fukuchi et al. on claim 2 is withdrawn, because independent claim 1 has been amended.
	
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 and further in view of Fukuchi et al. (KR 2015-0067035, machine translation; previously cited).
The teachings of Kim as discussed above are herein incorporated.
Regarding claim 2, Kim disclose the microcapsules may have a diameter size of 0.3 to 500 microns [0008] but does not explicitly teach the microcapsule particles has an average particle size of 15 µm or smaller.
Fukuchi teaches core-shell thermally expandable microcapsules [0052-0053] where the average particle diameter of the microcapsules are 0.05 to 0.5 microns [0071] in order to provide a sufficient size to ensure insulation between electrodes while minimizing internal resistance [0071]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to have the size range of the conductive filler material of Hara to be within a range of 0.05 to 0.5 microns because Fukuchi recognizes that microcapsule particles should be within a range to ensure insulation between electrodes while minimizing internal resistance.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Hara et al. (US 2015/0280241, previously cited).
	The teachings of Kim as discussed above are herein incorporated.

Hara discloses a conductive layer with a core-shell particles (Abstract) where the shell layer is provided with conductivity on its surface by the formation of a metal film on its surface [0063] having the core shell structure there is a preferable ratio of the thickness of the shell layer with respect to the grain size (particles size) of the core particles wherein a ratio of an average particle size of the microcapsule to an average thickness of the metal film is 100 or lower (the value of a being 1.003 means the thickness of the shell is 0.1% of the core particle) [0057] to exhibit the desired PTC function [0058]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to control the ratio of the thickness of the outer metal shell layer of Kim to have a ratio of an average particle size of the particle to the outer shell to be 100 or lower because Hara recognizes such a range of values allows for the exhibiting of a PTC function to contribute to the overall safety [0014].

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727